Title: From Robert Carter Nicholas to the Virginia Delegates in Congress, 25 November 1775
From: Nicholas, Robert Carter
To: Virginia Delegates


                    
                        Gentlemen
                        Williamsburg 25th. Novr. 1775.
                    
                    As the Committee of Safety is not sitting, i take the Liberty of addressing you on the Subject of the unhappy Situation of our Country. Former Occurrances you are unquestionably acquainted with. A few Days since was handed to us from Norfolk Ld. D’s infamous Proclamation, declaring the Law martial in force throughout this Colony and offering Freedom to such of our Slaves, as  would join him. This contains the first Fruits of his Plunder from Norfolk and to you can need no Comment. It will surely be considered as an Object worthy the most serious Attention of the Congress, since all the Colonies are more or less likely to be materially affected by it. You will see an Account of the Engagement with the Militia of Princess Anne; the particulars we are not yet fully acquainted with, so totally is our Communication with that part of the Country cut off. Colo. Woodford is gone down with about 800 Men and we are in hopes he will open it again and support our Friends in that Quarter. Report says that great Number’s have flocked to L. D’s Standard. The Tories of Norfolk are said to be the Ringleaders; many of our Natives it is said have been intimidated and compeld to join them and great Numbers of Slaves from different Quarters have graced their Corps. The Tenders are plying up the Rivers, plundering Plantations and using every Art to seduce the Negroes. The Person of no Man in the Colony is safe, when marked out as an Object of their Vengeance; unless he is immediately under the Protection of our little Army. They have many Prisoners of different Classes; Colo. Jo. Hutchings and Colo. Lawson of Princess Anne are of the Number. These two Gentlemen were in the Engagement; Hutchings was taken on the Spot; Lawson escaped with a few friends to the Borders of Carolina, where they were taken by Surprize in their Beds. The Party we are told was headed by a Colo. Courtland of So. Carolina, who lately fled and join’d L. D. Old Capt. Jno. Gutridge and his Son William have been likewise seised. They have given mortal Offence in securing and bringing into us a little Gun Powder. Are these things to be born? Engaged, as we are, in one general Cause, I submit to your Consideration whether it will not be prudent and necessary to make it a Point with General Washington to retain proper Hostages for the Security of any Persons that may be seised on any part of the Continent. I fear no time is to be lost, as we understand the Gentlemen and others taken here are to be sent to Boston to undergo what is infamously call’d a Trial.
                    I beg leave to refer you to my Letters to the Speaker and Mr. Jefferson respecting the Paper for our Treasury Notes. That for 2/6 and ⅓ Bills I am exceedingly in want of; my Office is almost drain’d of Silver and it is most essential to the Credit of our Money that People should be accommodated with small Notes for the Convenience of Change. The rest of the Paper, wanted to supply the Deficiency of the Quantity I Expected from Mr. Tabb, There will very soon be Occasion for; the earlier I can get it the better. Indeed,  if our Troubles continue, I don’t see how we can do without still a larger Quantity. I wish, with all my Soul, the Congress could hit on some happy Expedient to render a future Emission unnecessary. I am so troubled and jaded with the present that it is my hearty wish to see no more of it. I fancy my Opinion that a greater Number of Regulars was necessary for the tolerable Security of this Country will be found right. Neither Militia or Minutemen will do, except for sudden and expeditious Service. I can not doubt but that the Congress will see the Justice and Necessity of puting a sufficient Number of Men for our Defence upon Continental Pay; this will be a great Ease to us, tho’ we ultimately redeem our Quota; it will also greatly facilitate our Intercourse and Negociations with the other Colonies. How I shall remit young Mr. Byrd’s Allowance, I do not know, and should be obliged by your Advice. The General has kindly promised me that he shall not want; but then he ought to be regularly reimbursed.
                    The Committee of Safety judging it absolutely necessary that a general Convention should be speedily held, I have summon’d it to meet the first of Decr. at Richmond, but it is generally supposed, for many cogent Reasons, that the Members will immediately adjourn to this Place. I need not tell you how necessary your Presence will be. No Country ever required greater Exertions of Wisdom than ours does at present. If you should be prevented from leaving the Congress by Matters of greater Consequence, tho’ I scarce think greater can arise, will it not be necessary to communicate to the Convention any material Occurrences, which it may be necessary for them to know for their better Guidance? I am very respectfully, Gentlemen, Yr. mo. obt. Servt.,
                    
                        Robt. Carter Nicholas
                    
                